Friedman, J., dissents in part in a memorandum as follows:
Respondent New York City Fire Department administers the City’s pre-hospital emergency medical care 911 system. A number of private hospitals that participate in the 911 system do not operate their own ambulances, but, with the Fire Department’s approval, enter into agreements for ambulance services with a private vendor. These private hospitals provide *231copies of their ambulance service contracts to the Fire Department, with the understanding that the confidentiality of these “extensively negotiated” contracts will be maintained.
At issue on this appeal is petitioner’s request under the Freedom of Information Law ([FOIL] Public Officers Law art 6) that the Fire Department produce the contracts for ambulance service of certain private, not-for-profit hospitals that participate in the 911 system. The Fire Department, invoking the FOIL exemption for records “submitted to an agency by a commercial enterprise or derived from information obtained from a commercial enterprise and which if disclosed would cause substantial injury to the competitive position of the subject enterprise” (Public Officers Law § 87 [2] [d]), produced the contracts in redacted form, not disclosing the portions dealing with “compensation, patient billing, insurance and internal hospital quality assurance programs.”* Petitioner subsequently commenced this CPLR article 78 proceeding to compel the production of unredacted copies of the contracts.
I agree with the majority that the City has failed to justify the majority of the redactions from the requested contracts. I respectfully dissent, however, solely to the extent the majority’s decision requires the disclosure of the contracts’ price terms, and of the amounts of insurance the contracts require the ambulance vendor to purchase. Even in the absence of a detailed evidentiary showing, it is plain that disclosure of such negotiated contractual terms is likely to “cause substantial injury to the competitive position” of the hospitals. Specifically, the hospitals’ bargaining position in negotiations for future ambulance service from other vendors will be weakened if the prices they are paying under these contracts, and the amounts of insurance they require the present vendor to purchase, become publicly available (cf. Matter of Glens Falls Newspapers v Counties of Warren & Washington Indus. Dev. Agency, 257 AD2d 948, 950 [1999] [the terms of a settlement between a power utility and a power producer were exempt from FOIL to avoid “jeopardizing” the utility’s “ability to negotiate effectively with other producers in order to obtain the lowest rates for its customers”]). As stated in the City’s answer to the petition, “disclosure of price [terms of the contracts] . . . would impair *232[the hospitals’] ability to contract for identical or similar services from other vendors now and in the future.” While the majority faults the City for failing to “demonstrate” potential injury with “specificity and evidentiary detail,” it is difficult to see what further specificity and evidentiary detail are needed to demonstrate that disclosure of price terms would cause the hospitals competitive injury by damaging their bargaining positions. Further, withholding the price and quantitative insurance terms of these private contracts from disclosure will not interfere with the achievement of FOIL’S goal, which is “to shed light on government decision making, which in turn both permits the electorate to make informed choices regarding governmental activities and facilitates exposure of waste, negligence and abuse” (Matter of Encore Coll. Bookstores v Auxiliary Serv. Corp. of State Univ. of N.Y. at Farmingdale, 87 NY2d 410, 416 [1995], citing, inter alia, Public Officers Law § 84).
Our analysis should not be affected by the hospitals’ not-for-profit status. The standard for establishing the applicability of FOIL’S competitive-harm exemption is a showing of “[a]ctual competition and the likelihood of substantial competitive injury” (Encore Coll. Bookstores, 87 NY2d at 421 [citation omitted]). The ability of a not-for-profit institution to carry out its mission will be prejudiced to the extent the institution’s bargaining position in negotiating with its vendors is weakened. Such prejudice to a not-for-profit institution is the functional equivalent of “competitive injury” in the for-profit context. Moreover, a not-for-profit institution is a “commercial enterprise” (Public Officers Law § 87 [2] [d]) in the sense that it engages in commerce. Significantly, the corresponding exemption under the federal Freedom of Information Act (5 USC § 552 [b] [4])—to which we may look for guidance in construing FOIL’S competitive-injury exemption (see Encore Coll. Bookstores, 87 NY2d at 420)—applies to the confidential commercial or financial information of an organization that “does not have profit as its primary aim” (American Airlines, Inc. v National Mediation Bd., 588 F2d 863, 870 [2d Cir 1978] [referring to a labor union]).
In ordering that the contracts be produced with no redactions at all, the majority places unwarranted emphasis on the fact that the hospitals have not intervened in this proceeding. Since the competitive-injury exemption clearly applies to the price and quantitative insurance terms of the contracts, it is irrelevant that these not-for-profit hospitals have not expended their limited resources on appearing in this proceeding to make arguments that would merely echo those of the Corporation Counsel. *233I would add that the hospitals, having provided the contracts to the Fire Department with the understanding that the confidentiality of the information therein would be maintained, should not be penalized for relying on the government to keep its commitment to the extent permitted by law. Further, it seems particularly unfair to penalize the hospitals for not having intervened in this proceeding, and to find, at this point, that “[t]heir declination to do so speaks for itself,” after the City has actively opposed the petition, the trial court has conducted an in camera inspection, and the trial court has rendered a decision dismissing the petition.
For the foregoing reasons, I would modify the judgment to grant the petition to the extent of directing the Fire Department to furnish copies of the contracts from which only the price terms, and the amounts of insurance the vendor is required to purchase, have been redacted. To the extent the majority does otherwise, I respectfully dissent.

 While section 87 (2) (d) also exempts “trade secrets” from FOIL disclosure, the City does not argue that any of the material at issue constitutes a “trade secret.” I note that the majority, by substituting an ellipsis for a significant phrase (“or are submitted to an agency by a commercial enterprise or derived from information obtained from a commercial enterprise and”) in its quotation from the statute, gives the inaccurate impression that section 87 (2) (d) exempts only trade secrets from FOIL disclosure.